IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. AP-77,013


              EX PARTE DONNA MARIE DAVENPORT-FRITSCHE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 12-05-04698-CR IN THE 410TH DISTRICT COURT
                          FROM MONTGOMERY COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to the state jail

felony offense of possession of a controlled substance, and was sentenced pursuant to Section

12.44(a) of the Texas Penal Code to sixty days’ county jail imprisonment. She did not appeal her

conviction.

        Applicant contends that newly available evidence proves that she is actually innocent of the

offense. At the time of Applicant’s arrest, the substance seized from her vehicle field-tested positive

for methamphetamine. After she pleaded guilty to this offense, the Texas Department of Public
                                                                                                  2

Safety Crime Laboratory issued a report indicating that laboratory analysis of the evidence detected

no controlled substance.

       The trial court has determined that Applicant has established by clear and convincing

evidence that no reasonable juror would have convicted her in light of the new evidence. Ex parte

Elizondo, 947 S.W.2d 202, 208 (Tex. Crim. App. 1996). The trial court concludes that Applicant

has demonstrated that she is actually innocent of the offense to which she pleaded guilty.

       Relief is granted. The judgment in Cause No. 12-05-04698-CR in the 410th District Court

of Montgomery County is set aside.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.


Delivered: April 17, 2013
Do not publish